Title: From Thomas Jefferson to Daniel Belteshazzar Plantagenet Eccleston, 21 November 1807
From: Jefferson, Thomas
To: Eccleston, Daniel Belteshazzar Plantagenet


                        
                            Sir
                            
                            Washington Nov. 21. 1807.
                        
                        I recieved on the 22d. Ult. your favor of May 20. with the medals accompanying it, through the channel of my
                            friend & antient class-mate mr Maury of Liverpool. that our own nation should entertain sentiments of gratitude &
                            reverence for the great character who is the subject of your medallion, is a matter of duty. his disinterested &
                            valuable services to them have rendered it so. but such a monument to his memory by the member of another community,
                            proves a zeal for virtue in the abstract, honorable to him who inscribes it, as to him whom it commemorates. In returning
                            you my individual thanks for the one destined for myself, I should perform but a part of my duty, were I not to add an
                            assurance that this testimonial in favor of the first worthy of our country, will be grateful to the feelings of our
                            citizens generally.
                        I immediately forwarded the two other medals, & the letters to Judge Washington, with a request that he
                            would hand on one of them to Chief Justice Marshall.
                        I salute you with great respect.
                        
                            Th: Jefferson
                            
                        
                    